Citation Nr: 1511574	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-38 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a stomach disability, to include peptic ulcer disease and acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of the hearing has been associated with the claims file.

The above issues were previously remanded in March 2011 and January 2014 for further development, and now return to the Board for additional review.

This appeal was processed through the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A low back disability, diagnosed as L5-S1 disc bulging, diffuse spondylosis, and degenerative disc disease, is not etiologically related to service.

2.  A stomach disability, including diagnoses of gastritis, duodenal ulcer disease, peptic ulcer disease, and irritable bowel syndrome, is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a stomach disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a December 2005 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  To the extent that the December 2005 letter did not address the criteria for establishing an effective date or initial rating for his claimed disabilities, such error is harmless.  As discussed below, service connection is being denied for the claimed disabilities, and therefore no effective dates or initial ratings will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA opinions which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  Notably, the Veteran was to undergo full VA examinations for his claimed disabilities.  However, the record reflects that he failed to appear for these scheduled examinations.  Neither he nor his representative has provided an explanation for the Veteran's absence, and they have not since requested that these examinations be rescheduled.  In light of the Veteran's failure to appear, VA instead obtained opinions which were based on a review of the claims file and the evidence therein.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, including furnishing the Veteran with adequate VA opinions, there has been substantial compliance with the Board's prior remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998; Dyment v. West, 13 Vet. App. 141 (1999).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.


A.  Back Disability

A September 2007 MRI of the Veteran's lumbar spine revealed L5-S1 disc bulging and diffuse spondylosis.  An April 2011 VA examination diagnosed multilevel degenerative disc disease.  Therefore, element (1) of service connection, a current disability, has been satisfied. 

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Board first notes that the Veteran reported having back problems prior to his period of active service.  Hearing Transcript at 3.  For purposes of establishing service connection, a veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

In this case, the Veteran's February 1969 enlistment examination reflects no low back abnormalities, and therefore he is presumed to have been in sound condition with respect to his back.  An associated report of medical history includes "yes" and "no" checks for back trouble.  The "remarks" section of the medical history report states that Veteran "has many "yes" checks that are absolutely not true as determined by [illegible]."

In determining whether a disability preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered. 38 C.F.R. § 3.304(b).  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See, e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

In this case, the Veteran's medical history report taken at enlistment and his 2010 hearing testimony do not clearly and unmistakably establish that a back condition existed at the time the Veteran entered service.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (clear and unmistakable evidence is an onerous evidentiary standard, requiring that the preexistence of a condition be undebatable).

As to whether a back disability was incurred in service, the Veteran testified that handled heavy, bulky equipment as part of his duties in service.  When lifting this equipment, he experienced a "strain" or brief, sharp pains, like electrical shocks.  Due to the brief nature of these pains, he did not seek medical attention during service.  Hearing Transcript at 4-5.  He further testified that his back problems continued through his separation.  Id. at 6.

However, service treatment records are negative for any complaints, treatment, or diagnoses of a back disability in service.  An October 1971 separation examination was normal with respect to the back, and the Veteran specifically denied a history of back trouble on the accompanying medical history report.  These reports do document other complaints, including knee locking, painful urination, heart pounding, and dizziness when getting up.  Earlier service treatment records also reflect treatment for various conditions, including cold symptoms, a fungal infection, and an adverse alcohol reaction.  Therefore, it appears he reported all of his past or then existing medical conditions, but without mentioning any problems related to a back disorder, suggesting that no such condition existed at the time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).   The Board finds these records, which were generated during service, to be more probative than his recent statements as to the onset and history of back problems in service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology).

Therefore, the evidence is against a finding that a back disability was incurred in service, and therefore element (2) of service connection has not been met.

Even if element (2) were satisfied, the evidence is also against a finding that element (3), a nexus between the in-service disease or injury and the current disability, has been met.  A September 2014 VA examiner concluded that the Veteran's current back complaints are less likely than not related to service.  This conclusion was based upon a rationale similar to the above-discussion, namely that service treatment records do not document any back problems, and include an affirmative denial of any such problems by the Veteran at separation.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that current back problems are related to service.

The Board has considered the Veteran's own testimony that his back problems resulted from service.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of conditions such as disc bulging and spondylosis fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

To the extent that the Veteran has been diagnosed with degenerative disc disease, a "chronic" condition under 38 C.F.R. § 3.309, the Board has also considered whether service connection is warranted based on a theory of continuity of symptomatology.  However, for the reasons discussed above, the Board finds the Veteran's assertions of back pain in service to be less credible than the contemporaneous records.  Similarly, the Veteran testified that he did not seek any treatment for his back after service until he was able to obtain medical coverage in 1984.  While the earliest post-service treatment records are dated from about 1983, those records contain no complaints or findings of a back disability.  Indeed, records from October 1984 specifically state "back negative."  The earliest documented complaints of a back problem are from March 2001, when the Veteran reported only a 10 day history of low back pain.  These records indicate that the Veteran was not experiencing continuous back symptoms since his separation from service.

In sum, while the evidence establishes a current low back disability, the overall weight of the evidence is against a finding that this condition was incurred in, or otherwise related to, the Veteran's period of active service.  Therefore, service connection for a back disability is not warranted.

B.  Stomach Disability

A March 2007 letter from the Veteran's private physician reflects a diagnosis of peptic ulcer disease.  Therefore, element (1) of service connection, a current disability, has been satisfied.

With respect to element (2), in-service incurrence of a disease, service treatment records do not document any specific complaints of a stomach-related condition.  However, during his October 1971 separation examination, he reported stomach problems on the accompanying medical history report.  The remarks section of the report simply notes that the Veteran "has stomach trouble."  

The Veteran testified at his Board hearing that he experienced an episode of constipation in service which lasted about a week and a half.  Hearing Transcript at 14.  He denied any other stomach or digestive disorders during service.  Id. at 15.  He testified that this incident is what he reported during his separation examination.  Id. at 16.  In light of the documented findings in service, and the Veteran's hearing testimony, the Board finds his statements to be credible.  Therefore, an in-service incurrence of a stomach condition is established, and element (2) has been met.

However, the evidence is still against a finding that element (3), a nexus between this in-service incident and the current disability, has also been met.  The Veteran's post-service records document various stomach or digestive conditions beginning in October 1984.  These include gastritis, peptic ulcer disease, gastroenteritis, duodenal ulcer disease, dyspepsia, an irritable bowel syndrome.  A March 2007 letter from his private physician stated that the Veteran has had peptic ulcer disease for "at least 20 years."  Notably, the regulations specify that duodenal ulcers are a subset of peptic ulcers for the purposes of service connection.  See 38 C.F.R. § 3.309.

However, a September 2014 VA opinion stated that the Veteran's ulcer disease is not related to service.  The examiner noted that constipation, even severe constipation lasting several days, is not usually a symptom of duodenal ulcer disease.  The mere mention of "stomach trouble" at the time of the Veteran's separation, without further workup or explanation, is insufficient information to diagnose a duodenal ulcer, particularly because there is no further record of recurring stomach complaints until many years later.

There is no other competent medical opinion to refute this conclusion or to otherwise relate the Veteran's ulcer disease or other stomach complaints to service.  To the extent that the Veteran has related his current condition to his episode of constipation in service, the etiology of conditions such as peptic or duodenal ulcer disease fall outside the realm of common knowledge of a lay person.  Therefore, his opinion is not probative of the etiology of his current disability.

Finally, the Board notes that peptic ulcers are a chronic condition under 38 C.F.R. § 3.309, and has considered whether service connection is warranted based upon continuity of symptomatology.  However, the Veteran has not asserted that he has experienced continuous stomach problems since service.  Rather, in addition to testifying that his episode of constipation was his only stomach problem in service, he also stated that his problems did not begin again until about 5 or 6 years after service.  Hearing Transcript at 16-17.  Therefore, service connection based upon continuity of symptomatology is not warranted.

III.  Conclusion

The preponderance of the evidence is against finding that the Veteran has a back or stomach disability etiologically related to active service.  The claims are accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for a back disability is denied.

Service connection for a stomach disability is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


